Citation Nr: 1118530	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  05-27 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

1.  Entitlement to service connection for claimed seborrheic dermatitis of the facial area, to include as due to exposure to Agent Orange.

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for hypertension.  

3.  Entitlement to service connection for claimed hypertension.  




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963 and from June 1970 to October 1979.  The Veteran resides in Germany.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the RO.

The Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO in his August 2005 and September 2006 Substantive Appeals.  He withdrew his request in July 2007.  See 38 C.F.R. § 20.702(e).

In November 2007, the Board denied the Veteran's claim of service connection for hypertension and the claim for an earlier effective date for the grant of service connection for tinnitus.  

In November 2007, the Board also remanded the issue of service connection for seborrheic dermatitis to the RO for additional development  of the record.

In October 2009, the Veteran applied to reopen the claim of service connection for hypertension.  

In a rating decision in April 2010, the RO determined that new and material evidence had not been presented to reopen the Veteran's claim of service connection for hypertension.  

The Veteran subsequently disagreed with that determination and submitted new and material evidence to support his petition to reopen the claim.  Because the added medical evidence serves to establish that the Veteran exhibited elevated blood pressure readings during his period of active service, the Board will consider the reopened claim on a de novo basis in order to avoid further delay.  


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam during the Vietnam Era.

2.  The currently demonstrated seborrheic dermatitis is shown as likely as not to have had its clinical onset during his extensive period of active service.  

3.  The recently submitted medical statement when considered in connection with the other evidence on file tends to show that the Veteran as likely as not initially exhibited findings reflective of his current hypertension during the his extensive period of active service.  


CONCLUSIONS OF LAW

 1.  By extending the benefit of the doubt to the Veteran, his disability manifested by seborrheic dermatitis is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2010).

2.  New and material evidence has been presented to reopen the claim of service connection for hypertension.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by hypertension is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

The VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim in the rating decision, he was provided notice of VCAA in May 2003.  An additional VCAA letter was sent in March 2009.  

The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

The Veteran also received notice in March 2006 pertaining to the downstream disability rating and effective date elements of his claim, with subsequent re-adjudication in an April 2010 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board acknowledges that the VCAA letters did not specifically list the issue of seborrheic dermatitis.  The March 2009 VCAA letter, however, requested the Veteran to "provide information on all the medical treatment you received for the claimed seborrheic dermatitis of the facial area since service."  

Regardless, the Veteran was not prejudiced in this instance, as the letters provided examples of the types of medical and lay evidence that the Veteran may submit (or ask VA to obtain) to support his claim for service connection.  

In addition, the August 2005 Statement of the Case provided the Veteran with the criteria necessary to establish service connection.  These factors combined demonstrate that a reasonable person could have been expected to understand what was needed to substantiate the claim.

Similarly, the Veteran's actions are indicative of his actual knowledge of the elements required to establish service connection.  Throughout the appeal, the Veteran has provided evidence of a current disability and has asserted chonicity and nexus to service.  He provided private treatment records, as well as a statement from a doctor that stated he treated the Veteran in July 1975.  The Veteran also requested to be scheduled for a VA examination.  

Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his service connection claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Significantly, the service treatment records from the period of June 1970 to October 1979 were unavailable.  Attempts to obtain them were unsuccessful.  (See July 2005 Formal Finding of Unavailability of Service Records).  

In cases where the veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's service medical records have been destroyed or lost, there is a duty to advise the veteran to obtain other forms of evidence).  The Board in this regard recognizes the heightened duty to assist the Veteran in the development of the claim.  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  



II. Skin Disability

The Veteran is seeking service connection for seborrheic dermatitis of the facial area, to include as a due to exposure to Agent Orange while in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease of the nervous system, such as scleroderma, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b) (2007); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For the presumption to apply, acute and subacute peripheral neuropathy must be manifest within one year following the last date of herbicide exposure.  38 C.F.R. § 3.309(a)(6)(ii).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (June 12, 2007).

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

As noted earlier, the Veteran contends that service connection is warranted for seborrheic dermatitis of the facial area, claimed as due to Agent Orange exposure in Vietnam.

The Veteran's service personnel records, including his DD Form 214, indicates that he served in the Republic of Vietnam.  As a result, the Veteran in this case, is presumed to have been exposed to Agent Orange, based solely on his requisite military service as evidenced by his DD 214, for purposes establishing service connection.

The Board observes that the disorders granted presumptive service connection under 38 C.F.R. § 3.309(e) for Agent Orange exposure are specified with precision.  In this regard, the Board notes that only "acute" and "subacute" peripheral neuropathy are enumerated under 38 C.F.R. § 3.309(e).  Specifically, the term "acute" and "subacute" have been legally defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e).

Preliminarily, even though the Veteran's exposure to Agent Orange is conceded, there is no diagnosis of any of the disorders, which are presumptively service connected on the basis of Agent Orange exposure.  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.307, 3.309.  Thus, service connection for the claimed skin disability on a presumptive basis is not warranted.   

In the case of Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994), the U.S. Court of Appeals for the Federal Circuit found that under the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, a claimant was not precluded from presenting proof of direct service connection between a disorder and exposure to Agent Orange, even if the disability in question was not among statutorily enumerated disorders which were presumed to be service related, as the presumption was not the sole method for showing causation.

The service treatment records that are available do not show complaints or findings of seborrheic dermatitis.  However, the Veteran is shown to have been treated for a rash on his extremities in January 1963.  It was noted as papulomacular with appearance of insect bites.  August 1959, July 1963, and March 1984 Report of Medical Histories reflect no complaints of a skin disability.  August 1959, July 1963, and February 1984 Report of Medical Examinations reflect no diagnosis of a skin disability.

Subsequent the post-service medical records confirm a diagnosis of seborrheic dermatitis of the facial area.  The Veteran also submitted color photographs of the skin disability that apparently were taken in June 2000.

In a July 2003 General Medical Examination, the Veteran reported having a history of seborrheic dermatitis since serving Vietnam.  The examiner's findings consisted of scattered, slightly scaling erythema covering the upper two-third of the forehead and the sides of the nostrils.  The Veteran was diagnosed with ongoing seborrheic dermatitis since 1970.  

In March 2010, the Veteran underwent another examination for VA that noted that he was diagnosed with seborrheic dermatitis in the late 1990's.  

Upon examination, the Veteran had erythematous lesions on the upper forehead and the frontal half of the entire scalp.  The Veteran was diagnosed with seborrheic dermatitis affecting the forehead and scalp.  

The examiner reviewed the c-file and medical literature (i.e., Mc Mullen, The Travel and Tropical Medicine Manual, Approach to Tropical Dermatology, 1995, p. 345-351; Color Atlas & Synopsis of Clinical Dermatology, 4th edition, 2001, p. 45-48; and Harrison's Principles of Internal Medicine, 17th edition, 2008 p. 309-315).  

The examiner concluded that the onset of the Veteran's current seborrheic dermatitis during his period of active Vietnam service (in about 1970) was less likely as not related to service.  

His rationale was that it was unlikely that the skin rash on the extremity in 1963 was seborrheic dermatitis since it tended to involve certain sites: the hairy area of the head, the face, the trunk (sternum), body folds, and genitalia; not the extremities.  

The examiner added that seborrheic dermatitis was very common and that the duration of the Veteran's symptoms was consistent with gradual onset associated with seasonal variations and that the March 1984 Service Medical Examination was negative for the skin condition that would have been visible at least at the end of his service.  

However, in May 2010, the Veteran submitted a statement from Dr. R. that the Veteran had been his patient from July 1975 to October 1977 when he had experienced "skin eczema" that had not resolved when treatment had been discontinued.  

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In ascertaining the competency and probative value of lay evidence, recent decisions of the United States Court of Appeals for Veterans Claims (Court) have underscored the importance of determining whether a layperson is competent to identify the medical condition in question. 

 As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R.§ 3.159(a)(2).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

Here, the Veteran is found to have presented credible lay assertions that are now supported by the recently submitted medical statement confirming treatment during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements); Maxson v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000).  

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing the currently demonstrated seborrheic dermatitis as likely as not had its clinical onset during the Veteran's active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for seborrheic dermatitis is warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


III.  Hypertension

The Board previously denied the Veteran's original claim of service connection on the basis that complaints or findings of elevated blood pressure were not manifested until many years after service.  The earlier VA examination performed in July 2003 showed that the Veteran had arterial hypertension.  

However, after the Veteran recently applied to reopen the claim in October 2009, he did provide new and material evidence to support his lay assertions of having had hypertension since service.  

In fact, the two submitted medical statements now tend to show that he was treated for elevated blood pressure readings during his period of active service.   

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in now showing that the currently demonstrated hypertension as likely as not had its clinical onset during the Veteran's active duty.  

In resolving all reasonable doubt in the Veteran's favorable, service connection for hypertension is warranted.  




ORDER

Service connection for seborrheic dermatitis of the facial area is granted.

As new and material evidence has been presented to reopen the claim of service connection for hypertension, the appeal to this extent is allowed.  

Service connection for hypertension is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


